Name: Commission Regulation (EC) NoÃ 937/2009 of 7Ã October 2009 amending for the 113th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: international affairs;  civil law;  politics and public safety;  Asia and Oceania
 Date Published: nan

 8.10.2009 EN Official Journal of the European Union L 264/7 COMMISSION REGULATION (EC) No 937/2009 of 7 October 2009 amending for the 113th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular the first indent of Article 7(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 23 September 2009, the Sanctions Committee of the United Nations Security Council decided to remove one natural person from the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 2009. For the Commission Karel KOVANDA Acting Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entry under the heading Natural persons is deleted: Youssef Mustapha Nada Ebada (alias (a) Nada, Youssef; (b) Nada Youssef M Nada.; (c) Youssef Mustapha Nada). Address: (a) via Arogno 32, 6911 Campione d'Italia, Italy, (b) Via per Arogno 32, CH-6911 Campione d'Italia, Italy, (c) Via Riasc 4, CH-6911 Campione d'Italia I, Italy. Date of birth: 17.5.1931. Place of birth: Alexandria, Egypt. National identification No: Italian Identity Card No AE 1111288 (Expiry date 21.3.2005).